 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6                                                       Case No. 1:18-cv-01471-DAD-SKO
       MARK EDWARD HILL,
 7                        Plaintiff,                     ORDER GRANTING PLAINTIFF’S
              v.                                         APPLICATION TO PROCEED IN
 8                                                       FORMA PAUPERIS
       DON PONNER, Fresno County Superior
 9                                                       (Doc. 10)
       Court Judge, et al.,
10                        Defendants.                    ORDER DIRECTING PAYMENT OF
                          /                              INMATE FILING FEE BY MAGUIRE
11                                                       CORRECTIONAL FACILITY
12

13

14          Plaintiff, a prisoner proceeding pro se, has filed a complaint pursuant to 42 U.S.C. § 1983.

15 (Doc. 1.) Plaintiff has also requested leave to proceed in forma pauperis pursuant to 28 U.S.C. §

16 1915. (Doc. 10.)

17          Plaintiff has made the showing required by § 1915(a) and, accordingly, the request to

18 proceed in forma pauperis shall be granted. Plaintiff must pay the statutory filing fee of $350.00

19 for this action. 28 U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the

20 amount of twenty percent of the preceding month’s income credited to Plaintiff’s trust account. The

21 Maguire Correctional Facility is required to send to the Clerk of Court payments from Plaintiff’s

22 account each time the amount in the account exceeds $10, until the statutory filing fee is paid in full.

23 28 U.S.C. § 1915(b)(2).

24          As to the status of his complaint, Plaintiff is advised that, pursuant to 28 U.S.C. §§ 1915A(a)

25 and 1915(e)(2), the court must conduct an initial review of every civil action in which a prisoner

26 seeks redress from an officer or employee of a governmental entity and every pro se complaint
27 proceeding in forma pauperis to determine whether it is legally sufficient under the applicable

28 pleading standards. The court must dismiss a complaint, or portion thereof, if the court determines
 1 that the complaint is legally frivolous or malicious, fails to state a claim upon which relief may be

 2 granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

 3 1915(e)(2). If the court determines that the complaint fails to state a claim, leave to amend may be

 4 granted to the extent that the deficiencies in the complaint can be cured by amendment. Plaintiff’s

 5 complaint will be screened in due course.

 6          If appropriate after the case has been screened, the Clerk of Court will provide Plaintiff with
 7 the requisite forms and instructions to request the assistance of the United States Marshal in serving

 8 the defendants pursuant to Federal Rule of Civil Procedure 4.

 9          In accordance with the above and good cause appearing therefore, IT IS HEREBY
10 ORDERED that:

11          1.      Plaintiff's application to proceed in forma pauperis (Doc. 10) is GRANTED;
12          2.      The Sheriff of the Maguire Correctional Facility or his or her designee shall
13                  collect payments from Plaintiff=s prison trust account in an amount equal to
14                  twenty percent (20%) of the preceding month=s income credited to the prisoner=s
15                  trust account and shall forward those payments to the Clerk of Court each time
16                  the amount in the account exceeds $10, in accordance with 28 U.S.C.
17                  ' 1915(b)(2), until a total of $350 has been collected and forwarded to the Clerk
18                  of Court. The payments shall be clearly identified by the name and number
19                  assigned to this action;
20          3.      The Clerk of Court is directed to serve a copy of this order and a copy of Plaintiff=s
21                  in forma pauperis application on the Sheriff of the Maguire Correctional Facility, via
22                  the court's electronic case filing system (CM/ECF); and
23          4.       The Clerk of the Court is directed to serve a copy of this order on the Financial
24                  Department, U.S. District Court, Eastern District of California, Sacramento Division.
25
     IT IS SO ORDERED.
26
27 Dated:        October 26, 2018                                 /s/   Sheila K. Oberto              .
28                                                     UNITED STATES MAGISTRATE JUDGE


                                                      2
